220 F.2d 753
C. Franklin HUBBLE, Appellant,v.Thomas Giles KAVANAGH, Jr., Adm'r, Appellee.
No. 12272.
United States Court of Appeals Sixth Circuit.
February 18, 1955.

Appeal from the United States District Court for the Eastern District of Michigan; Koscinski, Judge.
Clarence A. Bradford, Detroit, Mich., for appellant.
H. Brian Holland, Ellis N. Slack, Grant W. Wiprud, Tax Division, Washington, D. C., Fred W. Kaess, U. S. Atty., Detroit, Mich., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This cause came on for hearing upon the record and upon the oral arguments and briefs of attorneys for the respective parties;


2
And it appearing that the findings of fact of the district court are based on substantial evidence and are not clearly erroneous, and that its conclusions of law are correctly drawn;


3
The judgment is affirmed; and it is so ordered.